DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-6, 9-13, 15-16, 19-20, 23-24, 27, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2018/0192471 A1 (Li hereinafter), in view of Kim et. al., US 2021/0168901 A1 (Kim hereinafter).
Here is how the reference teaches the claims.
Regarding claim 1, Li discloses a User Plane Function (UPF) configuration method performed by a network device, the UPF configuration method (The SMF may configure the UPF to report detection of application traffic. According to the configuration, upon application traffic detection the UPF notifies the SMF about the respective application identifier; see Li, paragraph [0139]), comprising: … and
calling a policy control service of the UPF (The SMF may use the reported application identifier and other information to obtain PCC rules from the PCF to apply AF influence on traffic routing to the PDU session.; see Li, paragraph [0139]), wherein the policy control service is used to configure a network policy for the UPF, or configure the network policy and network policy triggering information for the UPF (Accordingly, the SMF may apply a configuration to the UPF to configure traffic handling policies based upon rules and configurations associated with the AF as identified by the reported application identifier; see Li, paragraph [0139]),
Regarding claim 9, Li discloses a User Plane Function (UPF) configuration method performed by a UPF, the UPF configuration method (The SMF may configure the UPF to report detection of application traffic. According to the configuration, upon application traffic detection the UPF notifies the SMF about the respective application identifier; see Li, paragraph [0139]), comprising:
performing configuration of the UPF in accordance with a policy control service (The SMF may use the reported application identifier and other information to obtain PCC rules from the PCF to apply AF influence on traffic routing to the PDU session.; see Li, paragraph [0139]. Also see paragraph [0649], “the traffic steering profile may be configured into the UPF and the SMF. The configuration described above may be performed by a management plane function such as network manager, slice manager, service manager, etc. Other network functions, including the SMF, the NEF or the PCF, may also have roles in the configuration of the UPF and the traffic steering profile”), wherein the policy control service is used to configure a network policy for the UPF, or configure the network policy and network policy triggering information for the UPF (Accordingly, the SMF may apply a configuration to the UPF to configure traffic handling policies based upon rules and configurations associated with the AF as identified by the reported application identifier; see Li, paragraph [0139]),
Regarding claim 15, Li discloses a network device (FIG. 1 is a block diagram of a computing system 100 that may be used for implementing the devices and methods disclosed herein; see Li, paragraph [0065]), comprising a first processor and a first transceiver (Furthermore, a device may contain multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers, etc.; see Li, paragraph [0065]), wherein the first processor is configured to call a policy control service of a User Plane Function (UPF) (The SMF may configure the UPF to report detection of application traffic. According to the configuration, upon application traffic detection the UPF notifies the SMF about the respective application identifier. The SMF may use the reported application identifier and other information to obtain PCC rules from the PCF to apply AF influence on traffic routing to the PDU session; see Li, paragraph [0139]), and the policy control service is used to configure a network policy for the UPF, or configure the network policy and network policy triggering information for the UPF (Accordingly, the SMF may apply a configuration to the UPF to configure traffic handling policies based upon rules and configurations associated with the AF as identified by the reported application identifier; see Li, paragraph [0139]),
Li does not explicitly disclose the following features.
Regarding claim 1, calling a transmission path establishment service of the UPF during the establishment of a Packet Data Unit (PDU)session;
establishing a policy control service calling path with a UPF; … wherein the calling the policy control service of the UPF comprises calling the policy control service of the UPF through the policy control service calling path.
Regarding claim 9, wherein the policy control service is called through a policy control service calling path established with the UPF; and
wherein the policy control service calling path is established with the UPF by calling a transmission path establishment service of the UPF during the establishment of a Packet Data Unit (PDU) session.
Regarding claim 15, wherein the first processor is further configured to: call a transmission path establishment service of the UPF during the establishment of the PDU session, and
establish a policy control service calling path with the UPF; and call the policy control service of the UPF through the policy control service calling path.
In the same field of endeavor (e.g., communication system) Kim discloses a method related to a communication technique for converging an IoT technology with a 5G communication system that comprises the following features.
Regarding claim 1, calling a transmission path establishment service of the UPF during the establishment of a Packet Data Unit (PDU)session (FIG. 7 illustrates a method of establishing a connection for a PDU session between a UE, a 5G RAN, and a UPF according to an embodiment of the disclosure; see Kim, paragraph [0032]);
establishing a policy control service calling path with a UPF (After selecting the SMF 140, the AMF 130 transmits the SM message received from the UE 110 to the corresponding SMF 140 in step 640. The message includes a PDU session establishment request … The SMF 140 performs a PDU session setup procedure with the UPF 145 and the PCF 141 according to the received SM message in step 645; see Kim, paragraph [0129] and [0130]); … wherein the calling the policy control service of the UPF comprises calling the policy control service of the UPF through the policy control service calling path (see Kim , Fig. 7, step 740 which shows calling the policy control service (PCF) of the UPF through PCF calling path. Also see paragraph [0097], “After receiving the message, the AMF 130 selects the SMF 140 capable of generating the corresponding PDU session in step 720 and then transmits the message received from the UE 110 to the SMF 140 in step 730. In step 740, the SMF 140 performs a PDU session establishment procedure with the UPF 145 and the PCF 141 according to a request for establishing the PDU session from the UE 110 in step 740”).
Regarding claim 9, wherein the policy control service is called through a policy control service calling path established with the UPF (see Kim , Fig. 7, step 740 which shows calling the policy control service (PCF) of the UPF through PCF calling path. Also see paragraph [0097], “After receiving the message, the AMF 130 selects the SMF 140 capable of generating the corresponding PDU session in step 720 and then transmits the message received from the UE 110 to the SMF 140 in step 730. In step 740, the SMF 140 performs a PDU session establishment procedure with the UPF 145 and the PCF 141 according to a request for establishing the PDU session from the UE 110 in step 740”); and
wherein the policy control service calling path is established with the UPF by calling a transmission path establishment service of the UPF during the establishment of a Packet Data Unit (PDU) session (FIG. 7 illustrates a method of establishing a connection for a PDU session between a UE, a 5G RAN, and a UPF according to an embodiment of the disclosure; see Kim, paragraph [0032]. Also see paragraph [0129], “After selecting the SMF 140, the AMF 130 transmits the SM message received from the UE 110 to the corresponding SMF 140 in step 640. The message includes a PDU session establishment request” and paragraph [0130], “The SMF 140 performs a PDU session setup procedure with the UPF 145 and the PCF 141 according to the received SM message in step 645”).
Regarding claim 15, wherein the first processor is further configured to: call a transmission path establishment service of the UPF during the establishment of the PDU session (FIG. 7 illustrates a method of establishing a connection for a PDU session between a UE, a 5G RAN, and a UPF according to an embodiment of the disclosure; see Kim, paragraph [0032]), and
establish a policy control service calling path with the UPF (After selecting the SMF 140, the AMF 130 transmits the SM message received from the UE 110 to the corresponding SMF 140 in step 640. The message includes a PDU session establishment request … The SMF 140 performs a PDU session setup procedure with the UPF 145 and the PCF 141 according to the received SM message in step 645; see Kim, paragraph [0129] and [0130]); and call the policy control service of the UPF through the policy control service calling path (see Kim , Fig. 7, step 740 which shows calling the policy control service (PCF) of the UPF through PCF calling path. Also see paragraph [0097], “After receiving the message, the AMF 130 selects the SMF 140 capable of generating the corresponding PDU session in step 720 and then transmits the message received from the UE 110 to the SMF 140 in step 730. In step 740, the SMF 140 performs a PDU session establishment procedure with the UPF 145 and the PCF 141 according to a request for establishing the PDU session from the UE 110 in step 740”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kim regarding a communication technique for converging an IoT technology with a 5G communication system into the method related to User Plane (UP) management information is exchanged between an Application Function (AF) supporting one or more applications of Li. The motivation to do so is to provide a method for supporting a higher data transfer rate beyond a 4G system (see Kim, abstract).
Regarding claim 2, Li discloses wherein the policy control service comprises at least one of policy control service creation, policy control service update, or policy control service deletion (If the impacted traffic belongs to ongoing PDU sessions, in step 1418 the PCF 314 identifies the serving SMF 310 of the traffic and notifies the SMF 310 about the policy change. In step 1420 the SMF 310 obtains the policy update from the PCF 314; see Li, paragraph [0274]).
Regarding claim 3, Li discloses wherein the network policy comprises at least one of Quality of Service (QoS) policy, lawful interception policy, or charging policy (QoS and Charging: PCF provides rules for QoS Control and Charging for the traffic routed to the local Data Network; see Li, paragraph [0412]).
Regarding claim 4, Li discloses wherein the network policy triggering information indicates that a corresponding network policy is triggered when the transmission of a data packet has been detected after the establishment of the PDU session; or indicates that a corresponding network policy is triggered when the transmission of a target data stream has been detected after the establishment of the PDU session (In this procedure, in step 900 the UE 102 has an established PDU session that is carrying the application traffic via the UP-A 326A. As shown in FIG. 9, application traffic transfer 902 is via the UP-A 326A … The SMF 310 receives a trigger for UP reselection for the application traffic carried by the PDU session. The trigger can be from: an AS relocation notification procedure 904, indicating a new AS location; a handover procedure 906, indicating a new serving AN; or a policy trigger 908 from PCF 314 indicating a policy change that impacts the UP selection of the PDU session; see Li, paragraphs [0210] - [0211]).
Regarding claim 5, Li discloses wherein the calling the policy control service of the UPF (The SMF may use the reported application identifier and other information to obtain PCC rules from the PCF to apply AF influence on traffic routing to the PDU session.; see Li, paragraph [0139]) comprises:
transmitting a first service request to the UPF (At step 2824, the SMF 310 may send an N4 Session Establishment/Modification Request to the UPF 304; see Li, paragraph [0622]. Also see Fig. 28A, step 2824), wherein the first service request comprises the network policy, or both the network policy and the network policy triggering information (provide Packet detection, enforcement and reporting rules to be installed on the UPF 304 for this PDU Session. In embodiments in which the PDU session authentication; see Li, paragraph [0622]); and
receiving a first service response from the UPF (The UPF may acknowledge the N4 Session Establishment/Modification Request message by sending (at 2826) an N4 Session Establishment/Modification Response message to the SMF; see Li, paragraph [0623]. Also see Fig. 28A, step 2826).
Regarding claim 6, Li discloses wherein prior to calling the policy control service of the UPF (With reference to Fig. 14 Li discloses UP (re)selection service, where in step 1402 UP (Re)selection notification form Application Function (324) is sent prior to calling the PCF in step 1412), the UPF configuration method further comprises:
inquiring of a Policy Control Function (PCF) about a network policy corresponding to a second service request from a User Equipment (UE) in accordance with the second service request (In procedure 1410 the impacted traffic belongs to future PDU sessions (and also ongoing PDU sessions). In step 1412 the NEF 314 identifies the PCF 314 that is in charge of the operator policy for the PDU sessions that the impacted traffic is associated to and sends the request to the identified PCF 314; see Li, paragraph [0274]), and
inquiring of a Network Function Repository Function (NRF) about a UPF service corresponding to the second service request (the PCF 314 responds to the NEF 314, indicating the acceptance of the request. The NEF 314 identifies the PCF 314 by interacting with at least one of the NRF 318 and the UDM 320. In step 1416 the PCF 314 generates or updates UP management policies according to the request; see Li, paragraph [0274]),
wherein the second service request comprises a PDU session establishment request (In procedure 1410 the impacted traffic belongs to future PDU sessions (and also ongoing PDU sessions); see Li, paragraph [0274]).
Regarding claim 10, Li discloses wherein the policy control service comprises at least one of policy control service creation, policy control service update, or policy control service deletion (If the impacted traffic belongs to ongoing PDU sessions, in step 1418 the PCF 314 identifies the serving SMF 310 of the traffic and notifies the SMF 310 about the policy change. In step 1420 the SMF 310 obtains the policy update from the PCF 314; see Li, paragraph [0274]).
Regarding claim 11, Li discloses wherein the network policy comprises at least one of Quality of Service (QoS) policy, lawful interception policy, or charging policy (QoS and Charging: PCF provides rules for QoS Control and Charging for the traffic routed to the local Data Network; see Li, paragraph [0412]).
Regarding claim 12, Li discloses wherein the network policy triggering information indicates that a corresponding network policy is triggered when the transmission of a data packet has been detected after the establishment of the PDU session; or indicates that a corresponding network policy is triggered when the transmission of a target data stream has been detected after the establishment of the PDU session (In this procedure, in step 900 the UE 102 has an established PDU session that is carrying the application traffic via the UP-A 326A. As shown in FIG. 9, application traffic transfer 902 is via the UP-A 326A … The SMF 310 receives a trigger for UP reselection for the application traffic carried by the PDU session. The trigger can be from: an AS relocation notification procedure 904, indicating a new AS location; a handover procedure 906, indicating a new serving AN; or a policy trigger 908 from PCF 314 indicating a policy change that impacts the UP selection of the PDU session; see Li, paragraphs [0210] - [0211]).
Regarding claim 13, Li discloses wherein the performing the configuration in accordance with the policy control service (The SMF may use the reported application identifier and other information to obtain PCC rules from the PCF to apply AF influence on traffic routing to the PDU session.; see Li, paragraph [0139]) comprises:
receiving a first service request from a calling end (At step 2824, the SMF 310 may send an N4 Session Establishment/Modification Request to the UPF 304; see Li, paragraph [0622]. Also see Fig. 28A, step 2824), wherein the first service request comprises the network policy, or both the network policy and the network policy triggering information (provide Packet detection, enforcement and reporting rules to be installed on the UPF 304 for this PDU Session. In embodiments in which the PDU session authentication; see Li, paragraph [0622]); and
transmitting a first service response to the calling end after performing the configuration in accordance with the first service request (The UPF may acknowledge the N4 Session Establishment/Modification Request message by sending (at 2826) an N4 Session Establishment/Modification Response message to the SMF; see Li, paragraph [0623]. Also see Fig. 28A, step 2826),
wherein prior to performing the configuration in accordance with the policy control service (see Li, Fig. 16, where step 1600 shows and AF (Re)location notification form Application Function (i.e., a UPF service) prior to calling the PCF (Step 1602)), the UPF configuration method further comprises registering a service supported by the UPF itself to a Network Function Repository Function (NRF) via a service-based interface (A SMF (a CP function in CN) manages and configures the path and protocols between RAN and anchor UPF and configures and anchor UPF for the interface with AF hosts according to the policies provided by the PCF including protocol parameters and routing destination. The SMF may further provide the MEC controller (directly or via NEF), with information related to at least one of the anchor UPF and the UE. The management is on a per session basis; see Li, paragraph [0506]. Also see paragraph [0508], “The MEC application information may be maintained by NRF 318 or stored in UDM 320 or SMF 310”).
Regarding claim 16, Li discloses wherein the policy control service comprises at least one of policy control service creation, policy control service update, or policy control service deletion (If the impacted traffic belongs to ongoing PDU sessions, in step 1418 the PCF 314 identifies the serving SMF 310 of the traffic and notifies the SMF 310 about the policy change. In step 1420 the SMF 310 obtains the policy update from the PCF 314; see Li, paragraph [0274]),
wherein the network policy comprises at least one of Quality of Service (QoS) policy, lawful interception policy, or charging policy (QoS and Charging: PCF provides rules for QoS Control and Charging for the traffic routed to the local Data Network; see Li, paragraph [0412]), wherein the network policy triggering information indicates that a corresponding network policy is triggered when the transmission of a data packet has been detected after the establishment of the PDU session; or indicates that a corresponding network policy is triggered when the transmission of a target data stream has been detected after the establishment of the PDU session (In this procedure, in step 900 the UE 102 has an established PDU session that is carrying the application traffic via the UP-A 326A. As shown in FIG. 9, application traffic transfer 902 is via the UP-A 326A … The SMF 310 receives a trigger for UP reselection for the application traffic carried by the PDU session. The trigger can be from: an AS relocation notification procedure 904, indicating a new AS location; a handover procedure 906, indicating a new serving AN; or a policy trigger 908 from PCF 314 indicating a policy change that impacts the UP selection of the PDU session; see Li, paragraphs [0210] - [0211]).
Regarding claim 19, Li discloses wherein the first transceiver is configured to: transmit a first service request to the UPF (At step 2824, the SMF 310 may send an N4 Session Establishment/Modification Request to the UPF 304; see Li, paragraph [0622]. Also see Fig. 28A, step 2824), wherein the first service request comprises the network policy, or both the network policy and the network policy triggering information (provide Packet detection, enforcement and reporting rules to be installed on the UPF 304 for this PDU Session. In embodiments in which the PDU session authentication; see Li, paragraph [0622]); and receive a first service response from the UPF (The UPF may acknowledge the N4 Session Establishment/Modification Request message by sending (at 2826) an N4 Session Establishment/Modification Response message to the SMF; see Li, paragraph [0623]. Also see Fig. 28A, step 2826).
Regarding claim 20, Li discloses wherein the first processor is further configured to inquire of a Policy Control Function (PCF) about a network policy corresponding to a second service request from a User Equipment (UE) in accordance with the second service request (With reference to Fig. 14 Li discloses UP (re)selection service, where in step 1402 UP (Re)selection notification form Application Function (324) inquiring the PCF about a network policy in step 1412. Also see paragraph [0274], “In procedure 1410 the impacted traffic belongs to future PDU sessions (and also ongoing PDU sessions). In step 1412 the NEF 314 identifies the PCF 314 that is in charge of the operator policy for the PDU sessions that the impacted traffic is associated to and sends the request to the identified PCF 314; see Li, paragraph [0274]”), and inquire of a Network Function Repository Function (NRF) about a UPF service corresponding to the second service request (the PCF 314 responds to the NEF 314, indicating the acceptance of the request. The NEF 314 identifies the PCF 314 by interacting with at least one of the NRF 318 and the UDM 320. In step 1416 the PCF 314 generates or updates UP management policies according to the request; see Li, paragraph [0274]),
wherein the second service request comprises a PDU session establishment request (In procedure 1410 the impacted traffic belongs to future PDU sessions (and also ongoing PDU sessions); see Li, paragraph [0274]).
Regarding claim 23, Li discloses a network device, comprising a second processor and a second transceiver, wherein the second processor is configured to perform the User Plane Function (UPF) configuration method according to claim 9 (The SMF may configure the UPF to report detection of application traffic. According to the configuration, upon application traffic detection the UPF notifies the SMF about the respective application identifier; see Li, paragraph [0139]. Also see paragraph [0065], “FIG. 1 is a block diagram of a computing system 100 that may be used for implementing the devices and methods disclosed herein … Furthermore, a device may contain multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers”).
Regarding claim 24, Li discloses wherein the policy control service comprises at least one of policy control service creation, policy control service update or policy control service deletion (If the impacted traffic belongs to ongoing PDU sessions, in step 1418 the PCF 314 identifies the serving SMF 310 of the traffic and notifies the SMF 310 about the policy change. In step 1420 the SMF 310 obtains the policy update from the PCF 314; see Li, paragraph [0274]),
wherein the network policy comprises at least one of Quality of Service (QoS) policy, lawful interception policy or charging policy (QoS and Charging: PCF provides rules for QoS Control and Charging for the traffic routed to the local Data Network; see Li, paragraph [0412]),
wherein the network policy triggering information indicates that a corresponding network policy is triggered when the transmission of a data packet has been detected after the establishment of a Packet Data Unit (PDU) session; or indicates that a corresponding network policy is triggered when the transmission of a target data stream has been detected after the establishment of the PDU session (In this procedure, in step 900 the UE 102 has an established PDU session that is carrying the application traffic via the UP-A 326A. As shown in FIG. 9, application traffic transfer 902 is via the UP-A 326A … The SMF 310 receives a trigger for UP reselection for the application traffic carried by the PDU session. The trigger can be from: an AS relocation notification procedure 904, indicating a new AS location; a handover procedure 906, indicating a new serving AN; or a policy trigger 908 from PCF 314 indicating a policy change that impacts the UP selection of the PDU session; see Li, paragraphs [0210] - [0211]).
Regarding claim 27, Li discloses wherein the second transceiver (FIG. 1 is a block diagram of a computing system 100 that may be used for implementing the devices and methods disclosed herein … Furthermore, a device may contain multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers; see Li, paragraph [0065]) is further configured to: receive a first service request from a calling end (At step 2824, the SMF 310 may send an N4 Session Establishment/Modification Request to the UPF 304; see Li, paragraph [0622]. Also see Fig. 28A, step 2824), the first service request comprising the network policy, or the network policy and the network policy triggering information (provide Packet detection, enforcement and reporting rules to be installed on the UPF 304 for this PDU Session. In embodiments in which the PDU session authentication; see Li, paragraph [0622]); and transmit a first service response to the calling end after performing the configuration in accordance with the first service request (The UPF may acknowledge the N4 Session Establishment/Modification Request message by sending (at 2826) an N4 Session Establishment/Modification Response message to the SMF; see Li, paragraph [0623]. Also see Fig. 28A, step 2826),
wherein the second processor is further configured to register a service supported by the UPF itself to a Network Function Repository Function (NRF) via a service-based interface (A SMF (a CP function in CN) manages and configures the path and protocols between RAN and anchor UPF and configures and anchor UPF for the interface with AF hosts according to the policies provided by the PCF including protocol parameters and routing destination. The SMF may further provide the MEC controller (directly or via NEF), with information related to at least one of the anchor UPF and the UE. The management is on a per session basis; see Li, paragraph [0506]. Also see paragraph [0508], “The MEC application information may be maintained by NRF 318 or stored in UDM 320 or SMF 310” and paragraph [0065], “Furthermore, a device may contain multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers”).
Regarding claim 34, Li discloses a non-transitory computer-readable storage medium storing therein a computer program (The non-transitory computer readable storage medium includes software instructions configured to control the at least one processor to implement a process comprising: receiving, from an Application Function (AF), an application selection notification setup request; transmitting, towards a Policy Control Function (PCP), an application selection notification setup request; and transmitting towards the AF an application location notification response; see Li, paragraph [0028]), wherein the computer program is executed by a processor of a network device so as to implement the User Plane Function (UPF) configuration method according to claim 1 (The SMF may configure the UPF to report detection of application traffic. According to the configuration, upon application traffic detection the UPF notifies the SMF about the respective application identifier; see Li, paragraph [0139]).
Regarding claim 35, Li discloses a non-transitory computer-readable storage medium storing therein a computer program (The non-transitory computer readable storage medium includes software instructions configured to control the at least one processor to implement a process comprising: receiving, from an Application Function (AF), an application selection notification setup request; transmitting, towards a Policy Control Function (PCP), an application selection notification setup request; and transmitting towards the AF an application location notification response; see Li, paragraph [0028]), wherein the computer program is executed by a processor of a network device so as to implement the User Plane Function (UPF) configuration method according to claim 9 (The SMF may configure the UPF to report detection of application traffic. According to the configuration, upon application traffic detection the UPF notifies the SMF about the respective application identifier; see Li, paragraph [0139]).

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 08/30/2022. Claims 1-6, 9-13, 15-16, 19-20, 23-24, 27 and 34-35 are currently pending.
35 USC 101 rejection from claims 1-3, 9-11 and 15  are withdrawn since amended claims overcome the rejection.

Response to Arguments
Applicant’s argument, filed on 08/30/2022, with respect to the claims 1-6, 9-13, 15-16, 19-20, 23-24, 27 and 34-35 have been fully considered and they are found to be persuasive. Newly found prior art Kim in combination with Li discloses the argued features as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 10/26/2022